Citation Nr: 1438087	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



REMAND

The Veteran served on active duty from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2012, the Board remanded the claim for additional evidentiary development.  Pursuant to the remand, the Veteran was afforded a VA examination in February 2013.  The examiner noted that the Veteran had a sleep study in October 2005 and was diagnosed with OSA.  For years, he had trouble tolerating a CPAP mask, and thus generally had been untreated for his sleep apnea.  He was not taking medications for PTSD and reported that he "drinks himself to sleep."  The Veteran also reported daytime sleepiness and frequent sleep interruption with nightmares.  Upon review of the claims file, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He noted that the service treatment records do not show symptoms of sleep apnea and that the Veteran does not take medications for PTSD.  He consequently concluded that treatment with medications did not cause or aggravate sleep apnea and that PTSD itself does not cause sleep apnea. 

What was not addressed by the examiner was the Veteran's contention that his sleep apnea had been aggravated by PTSD.  The Veteran has specifically argued that sleep problems due to PTSD, especially nightmares, have affected his sleep apnea.  He has also implied that problems he had in service with a gas mask had psychologically made it difficult for him to wear a CPAP mask, which in turn caused his OSA to worsen.  In order to obtain medical opinion evidence in response to such contentions, another remand is required.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Allow the Veteran opportunity to supplement the record on appeal, and assist him in obtaining records from any source he identifies.

2.  Thereafter, schedule the Veteran for a VA examination.  After taking a detailed history from the Veteran and review of the claims file, the examiner should provide an opinion as to the medical probabilities that PTSD has caused or made chronically worse the Veteran's sleep apnea.  Contentions regarding sleep disturbances due to PTSD and their effect on sleep apnea should be specifically addressed.  In other words, have difficulties with sleep that are caused by PTSD, including nightmares, made worse or hindered treatment for OSA such that the OSA has worsened?  The examiner should also indicate whether psychological difficulties due to in-service experiences with a gas mask have caused the Veteran to have problems with use of a CPAP mask that in turn have made the underlying OSA worse.  

An explanation for each opinion should be provided.  The medical principles for accepting or rejecting the Veteran's theories of entitlement to service connection based on aggravation by PTSD should be set forth in detail.  The examiner should also address the "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" article that was submitted by the Veteran in January 2008.  (Any consultations with specialists in sleep and/or psychology should be undertaken as necessary to arrive at definitive opinions.  If any requested opinion cannot be provided without further evidentiary development, the AOJ should be informed of the need to further develop the record.  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that an opinion can be obtained.)

3.  Then, re-adjudicate the Veteran's claim of service connection.  If a benefit sought remains denied, issue a supplemental statement of the case and allow an appropriate period for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


